Citation Nr: 0520627	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date than April 17, 2001, 
for the grant of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from March 1985 to 
February 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted the veteran service connection for 
hypertension effective April 17, 2001.  

Regarding the issue of service connection for diabetes 
mellitus, the RO denied this claim in a June 2001 rating 
decision.  Notice to the veteran was dated August 27, 2001.  
Thereafter, the veteran submitted a timely Notice of 
Disagreement (NOD) in January 2002, and the RO prepared a 
Statement of the Case (SOC) in February 2002.  Although the 
veteran did not submit a timely Substantive Appeal pursuant 
to 38 C.F.R. § 20.302 (which would have placed the claim in 
appellate status), it is noted that in March 2002 (within the 
appellate period and after the aforementioned SOC), the 
veteran submitted additional pertinent evidence regarding his 
claim.  Thus, the RO should prepare a Supplemental Statement 
of the Case which reviews this evidence, and allows the 
veteran the requisite time to prepare a Substantive Appeal 
regarding his claim.  


FINDINGS OF FACT

1.  In an April 1998 decision (notice of which was mailed to 
the veteran on May 20, 1998), the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen her claim of service connection for hypertension; 
the veteran did not submit a notice of disagreement within 
one year after May 20, 1998.  

2.  In a statement signed April 3, 2001, and received April 
17, 2001, the veteran's representative requested that the RO 
reopen the veteran's claim of service connection for 
hypertension.  



CONCLUSION OF LAW

An effective date earlier than April 17, 2001, for service 
connection for hypertension is not warranted.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  

However, in this case the earlier effective date issue on 
appeal did not stem from an application for benefits, it 
stemmed from a notice of disagreement to the effective date 
assigned by a VA rating decision.  Under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
(69 Fed. Reg. 21580 (2004)).  In this case, the original 
claim was for service connection, that claim was granted, and 
the veteran's NOD pertained to a new, so-called 
"downstream" issue, i.e., the effective date assigned.  It 
is in cases like this one, in which "downstream" issues are 
involved, that the General Counsel has held that the proper 
course of action is to issue an SOC, not a VCAA notice 
letter.  The SOC serves to inform the claimant not only of 
the information and evidence relied on in determining the 
effective date assigned but also of the pertinent regulations 
relevant to the decision made.  Thus, under the operative 
opinion of VA General Counsel, a specific VCAA letter did not 
need to be issued in this case. 

The Board notes that the July 2002 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate her earlier effective date claim and provided 
her with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Background

In an October 1991 decision, the RO denied the veteran's 
claim of service connection for hypertension because 
essential hypertension was not shown by the evidence of 
record.  The veteran was informed of the decision by letter 
dated October 31, 1991.  The record does not show that the 
veteran submitted an NOD with said decision.  

In an April 1998 decision, the RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen her claim for service connection for hypertension.  
The veteran was informed of the decision by letter dated May 
20, 1998, but the record does not show that the veteran 
submitted an NOD as to that decision.  

In a statement received at the RO on April 17, 2001, the 
veteran's representative asserted that the veteran wished to 
reopen her claim of service connection for hypertension.  

In a May 2001 rating decision, the RO granted service 
connection for hypertension effective April 17, 2001.  

At the appellant's hearing in September 2003, she testified 
that after service, she received treatment at the Wilford 
Hall Medical Center in San Antonio.  She testified that she 
had problems with high blood pressure in service.  She 
testified that starting in 2000, she received all of her 
treatment at the VA Medical Center.  She testified that she 
initiated a claim for hypertension in 1997 or 1998.  The 
representative asserted that the claim should be granted back 
to 1991, as the veteran was diagnosed with hypertension at a 
VA examination (pages 7-8).  

Evidence submitted by the veteran at the September 2003 
hearing, accompanied by a waiver of RO consideration, 
included a copy of a statement in support of claim, dated in 
February 1992, in which she expressed disagreement with the 
denial of service connection for hypertension and copies of 
medical records dated from 1988 to 1992.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b)(1)(i) 
(West 2002); 38 C.F.R. § 3.400 (q)(1)(ii), (r) (2004).  

In an April 1998 decision, the RO determined that the veteran 
had not submitted new and material evidence to reopen her 
claim of service connection for hypertension.  The RO 
decision is a final decision, and constitutes the last final 
disallowance regarding service connection for hypertension.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for hypertension should 
be the later date of either the date she filed her claim to 
reopen her claim of service connection for hypertension 
(after the April 1998 denial), or the date that entitlement 
arose.  

The first evidence of a post-April 1998 claim of service 
connection for hypertension is the statement received on 
April 17, 2001, in which the veteran's representative 
indicated that the veteran wished to reopen her claim of 
service connection for hypertension.  Since this 
communication was received more than one year after the May 
20, 1998, notification to the veteran that her claim was not 
being reopened, it can not be considered a notice of 
disagreement (NOD) as to the April 1998 RO decision.  

There are no other statements between May 20, 1998, and April 
17, 2001, which can be considered a NOD as to the April 1998 
RO decision.  Thus, the correct effective date for the grant 
of service connection is April 17, 2001, the date on which 
the veteran submitted her request to re-open the claim.

Although the veteran asserts that her effective date should 
go back to 1991 (as that was when she was diagnosed with 
hypertension), the evidence shows that she did not appeal the 
October 1991 denial of service connection for hypertension, 
and it became final.  At the September 2003 hearing, the 
veteran submitted a copy of a statement in support of claim 
dated February 1992 in which she stated that she disagreed 
with the denial of the claim for service connection for 
hypertension; however, a copy of this letter was not in the 
claims folder prior to September 2003.  Since this letter was 
not received within one year of the October 1991 denial of 
service connection for hypertension, it cannot constitute an 
NOD as to the underlying rating decision.  Thus, as noted, 
the October 1991 decision denying service connection for 
hypertension became final.  Since the letter received at the 
September 2003 hearing was not received within one year of 
the October 31, 1991, notification, it cannot constitute a 
timely NOD pursuant to 38 C.F.R. § 20.302.  

Although the veteran stated at her September 2003 hearing 
that she had received treatment for her hypertension prior to 
April 17, 2001 (the effective date in question), including VA 
treatment in 2000, such records would not constitute an 
informal claim to reopen.  This is because VA outpatient 
treatment records could only constitute an informal claim to 
reopen if the claim were one for increased benefits, or a 
claim to reopen where the service-connected disability was 
not compensable in degree.  38 C.F.R. § 3.157(b).  As the 
veteran's claim for an earlier effective date is one where 
service connection was granted after a prior denial of the 
same claim, the records that the veteran cited to at her 
hearing are not relevant to her claim.  


ORDER

An effective date earlier than April 17, 2001, for the award 
of service connection for hypertension is denied.



	                     
______________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


